Citation Nr: 1605660	
Decision Date: 02/12/16    Archive Date: 02/18/16

DOCKET NO.  07-38 053A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating higher than 30 percent for posttraumatic stress disorder (PTSD) prior to February 20, 2009, and a rating higher than 70 percent thereafter.

2.  Entitlement to service connection for a skin disorder to the arms and face, to include atopic dermatitis and chloracne, and as secondary to herpes rash to the buttocks.

3.  Entitlement to service connection for a skin disorder of the back, to include tinea versicolor, and as secondary to herpes rash to the buttocks.

4.  Entitlement to service connection for a traumatic brain injury (TBI).

5.  Entitlement to service connection for a back disability, to include scoliosis, osteoporosis, and arthritis.

6.  Entitlement to service connection for a respiratory disorder, to include as secondary to diabetes mellitus.

7.  Entitlement to service connection for peripheral neuropathy of the bilateral upper extremities, to include as secondary to diabetes mellitus.

8.  Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities, to include as secondary to diabetes mellitus.

9.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant, his spouse, and his daughter


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran had active service from October 1968 to June 1970 and from November 2001 to May 2002.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions in March 2007, April 2008, and September 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a Travel Board hearing in October 2009.  A copy of the hearing transcript is of record.  In August 2010, and again in June 2012, the Board remanded the Veteran's claims for additional development.  

The June 2012 decision also incorporated a claim for a TDIU based on the holding of Rice v. Shinseki, 22 Vet. App. 447 (2009), and that claim is listed above.  The Board also remanded a claim for an increased rating for diabetes mellitus for the promulgation of a statement of the case (SOC) pursuant to Manlincon v. West, 12 Vet. App. 238 (1999).  That SOC was issued in January 2014.  The Veteran has not, in response, filed a VA Form 9 or other substantive appeal to perfect his appeal of that claim to the Board, and therefore no further action is required with respect to that claim.

The issues of an increased rating for PTSD, service connection for a skin disorder of the arms and face, service connection for a skin disorder of the back, service connection for a TBI, service connection for a respiratory disability, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Scoliosis preexisted service and was aggravated by service.

2.  Upper extremity peripheral neuropathy is caused by a service-connected disability.

3.  Lower extremity peripheral neuropathy is caused by a service-connected disability.



CONCLUSIONS OF LAW

1.  The criteria for service aggravation for scoliosis have been met.  38 U.S.C.A. §§ 1110, 1153, 1154, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303, 3.306 (2015).

2.  The criteria for service connection for bilateral upper extremity peripheral neuropathy have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303, 3.310 (2015).

3.  The criteria for service connection for bilateral lower extremity peripheral neuropathy have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) outlines procedural assistance VA must provide claimants in certain cases.  If the VCAA is applicable, the Board must ensure that the required notice and assistance provisions of the law have been properly applied.  In this case, however, the Board is granting in full the claims being decided on appeal.  Therefore, the Board need not discuss whether there has been compliance with the VCAA because any noncompliance ultimately amounted to no more than harmless error.  38 C.F.R. § 20.1102 (2015).  See also Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

II.  Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a) (2015).

A.  Back Disability

The Veteran contends that he has a back disability etiologically related to service.

A veteran is presumed to be sound upon entrance into service except for disorders noted at entrance into service.  38 U.S.C.A. § 1111 (West 2014).  Only those disorders that are noted on an examination report at the time of entrance into service are considered to have been "noted."  38 C.F.R. § 3.304(b).  In this case, the Veteran's July 1968 preinduction examination documented moderate dorsal scoliosis to the right.  Therefore, a preexisting back disability has been established.

If a preexisting disorder is noted upon entry into service, a veteran cannot bring a claim for service connection for that disorder, but the veteran may bring a claim for service-connected aggravation of that disorder.  In such a case, 38 U.S.C.A. § 1153 applies and the burden falls on the veteran to establish aggravation.  If the presumption of aggravation under section 1153 arises, the burden shifts to the government to show a lack of aggravation by establishing "that the increase in disability is due to the natural progress of the disease."  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).

A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153.  A preexisting injury or disease is said to have been aggravated during active service if it underwent a permanent increase in disability beyond the natural progress of the disease or injury.  Donnellan v. Shinseki, 24 Vet. App. 167, 171 (2010).  The burden of proof lies with the claimant to show that the disability increased in severity during service.  Id. at 174.  Only then is the presumption of aggravation triggered, shifting the burden to the government; such burden to be met by a showing of clear and unmistakable evidence that the increase was not beyond its natural progression.  Id.

The Veteran testified that he injured his back many times in Vietnam, including due to his duties carrying a radio and other equipment, and that he experienced pain.  See Hearing Transcript at 24-29.  He further testified that he was told he had scoliosis, and that the condition was worsened by service.

Examinations in June 1970, June 1973, May 1994, March 1996, November 1996, and October 2001 all reflect normal findings for the back and spine, and the Veteran repeatedly denied any history of recurrent back pain or similar symptoms.  However, the Board previously identified the Veteran has having served in combat, and therefore, notwithstanding the lack of any documented findings, his lay statements are sufficient proof that he experienced back symptoms in service.  See 38 U.S.C.A. § 1154(b).

The development of symptomatic manifestations of a preexisting disease or injury during or proximately following action with the enemy will establish aggravation of a disability.  38 C.F.R. § 3.306(b)(2).  Therefore, the Veteran's statements, alone, are sufficient to establish aggravation of his preexisting scoliosis.

As noted above, the burden then falls to VA to demonstrate by "clear and unmistakable evidence" that this increase in disability was due to the natural progress of the Veteran's scoliosis.  Such evidence, however, is not contained in the record.  A May 2013 VA examiner concluded that the Veteran's scoliosis was not aggravated by service, based on the service treatment records and interval exams which were silent for any chronic or recurrent back pain.  However, this examination does not address the Veteran's recent lay testimony regarding the onset of pain during service, and does not directly address the question of whether the increase in the Veteran's scoliosis, established by his recent lay testimony, represents natural progress of the disease.

As a result, the presumption of aggravation of the Veteran's preexisting scoliosis has not been rebutted, and service connection is warranted.

C.  Peripheral Neuropathy

In addition to the regulations above, service connection is warranted for a disability which is proximately due to, aggravated by, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2015).  A finding of secondary service connection requires competent medical evidence to connect the asserted secondary disability to the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Velez v. West, 10 Vet. App. 432 (1997).

The record reflects diagnoses bilateral upper and bilateral lower peripheral neuropathy.  A September 2010 VA examiner concluded that the Veteran's symptoms were not consistent with diabetic neuropathy, but were most likely from his congenital scoliosis.  As discussed above, scoliosis is now a service-connected condition.  In a September 2011 letter, the Veteran's private physician related the Veteran's peripheral neuropathy to his diabetes, also a service-connected condition.

With respect to the question of whether neuropathy is related to diabetes, a July 2013 VA examiner stated that the Veteran has never met the diagnostic criteria for diabetes mellitus type II.  However, as he is already service-connected for that condition, this opinion holds no probative value.

The competent medical evidence establishes that the Veteran has peripheral neuropathy due either to his service-connected diabetes or his service-connected scoliosis.  In either case, service connection on a secondary basis is appropriate in this instance.

 
ORDER

Service connection for scoliosis is granted.

Service connection for bilateral upper extremity peripheral neuropathy is granted.

Service connection for bilateral lower extremity peripheral neuropathy is granted.


REMAND

Unfortunately, yet further development is necessary in order to adjudicate the remaining claims on appeal.

With respect to the Veteran's claims for skin disorders of the arms, face and back, the Board previously remanded these claims in order to obtain a VA opinion as to whether they were caused by, or aggravated by, his service-connected herpes rash of the buttocks.  VA opinions were obtained in July 2013, but these only address whether the diagnosed conditions were related to service.  Addendum opinions were then obtained in October 2013, and the examiner stated that the claimed skin conditions were not caused or aggravated by the Veteran's herpes rash to the buttocks.  However, the rationale provided for this conclusion merely repeated the July 2013 rationale for why the conditions were not related to service, with no additional discussion of the relationship, or lack thereof, between the claimed conditions and the herpes rash of the buttocks.  Therefore, the Board's prior remand instructions have not been complied with, and further development is necessary.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with its remand instructions); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide an examination or obtain an opinion, it must ensure that the examination or opinion is adequate).

With respect to the Veteran's claim for a TBI, the evidence includes VA records from May 2008 in which a CT scan of the Veteran's head revealed a minimal degree of periventricular microangiopathy.  In a December 2015 submission, the Veteran's representative asserted for the first time that this condition may be caused by service-connected diabetes.  A VA opinion must therefore be obtained to determine whether such a relationship exists.  The representative has also asserted that this condition has been linked to cognitive decline and dementia.  Therefore, it is necessary to determine what symptoms, if any, are attributable to periventricular microangiopathy versus service-connected PTSD.  The claim for an increased rating for PTSD must therefore be deferred as an intertwined issue.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two claims are "inextricably intertwined" when they are so closely tied together that a final decision on one claim cannot be rendered until a decision on the other).

In addition, the Veteran contends that he has a respiratory disability which is due to his service-connected diabetes.  As noted in the Board's prior remand, VA opinions addressing the potential relationship between this claimed condition and diabetes were obtained in September 2010.  However, these opinions only recognized the Veteran has having impaired fasting glucose, rather than diabetes, despite the fact that he is service-connected for diabetes.  Although a new opinion was obtained in July 2013, it again failed to acknowledge the Veteran as actually having diabetes.  That is, the opinion addressing sleep apnea again only discussed impaired fasting glucose, not diabetes.  Therefore, an additional opinion must be obtained.  See Barr.

The Veteran's representative, in a December 2015 submission, has also raised new theories of entitlement for service connection for sleep apnea for the first time, namely that the condition is secondary to service-connected PTSD and/or service-connected scoliosis.  These contentions must also be addressed by a VA opinion.

Finally, in light of the above awards for service connection, adjudication of the Veteran's claim for TDIU must be deferred pending the assignment of disability ratings and effective dates for those grants, which are assigned by the AOJ in the first instance.

Accordingly, the case is REMANDED for the following action:

1.  Forward the claims file to an appropriate VA examiner for an opinion regarding the nature and etiology of the Veteran's claimed skin disorders, including atopic dermatitis, tinea versicolor, and xerosis.  Following a review of the claims file, the examiner must address the following questions:

a.  Is it at least as likely as not (50 percent or greater probability) that atopic dermatitis, tinea versicolor, xerosis, or another skin disorder of the face and arms is caused by the Veteran's herpes rash of the buttocks?

b.  Is it at least as likely as not (50 percent or greater probability) that atopic dermatitis, tinea versicolor, xerosis, or another skin disorder of the face and arms is aggravated by the Veteran's herpes rash of the buttocks?

c.  Is it at least as likely as not (50 percent or greater probability) that atopic dermatitis, tinea versicolor, xerosis, or another skin disorder of the back is caused by the Veteran's herpes rash of the buttocks?

d.  Is it at least as likely as not (50 percent or greater probability) that atopic dermatitis, tinea versicolor, xerosis, or another skin disorder of the back is aggravated by the Veteran's herpes rash of the buttocks?

The term "aggravated" in the above context refers to a permanent worsening of the underlying skin disability, as contrasted to a temporary increase or flare-up in the underlying disability with a return to a baseline level of symptomatology.

The examiner is asked to provide a complete explanation for all opinions rendered, citing to the medical record when necessary to support the conclusion reached.  If an opinion cannot be provided without resorting to speculation, the examiner must state why this is the case.  If the requested opinions require an in-person examination of the Veteran, one must be scheduled.

2.  Forward the claims file to an appropriate VA examiner for an opinion regarding the nature and etiology of the Veteran's periventricular microangiopathy, diagnosed in a May 2008 CT scan.  Following a review of the claims file, the examiner must address the following questions:

a.  Is it at least as likely as not (50 percent or greater probability) that periventricular microangiopathy is caused by the Veteran's diabetes mellitus?

b.  Is it at least as likely as not (50 percent or greater probability) that periventricular microangiopathy is aggravated by the Veteran's diabetes mellitus?

Note: In addressing questions (a) and (b), the examiner should comment on the literature submitted by the Veteran's representative: Cerebral Blood Flow Velocity and Periventricular White Matter Hyperintensities in Type 2 Diabetes.  Vera Novak et al.  Diabetes Care, July 2006, Vol. 29 No. 7.

c.  What cognitive or psychiatric symptoms, if any, are attributable to periventricular microangiopathy versus PTSD?

The term "aggravated" in the above context refers to a permanent worsening of the underlying periventricular microangiopathy, as contrasted to a temporary increase or flare-up in the underlying disability with a return to a baseline level of symptomatology.

The examiner is asked to provide a complete explanation for all opinions rendered, citing to the medical record when necessary to support the conclusion reached.  If an opinion cannot be provided without resorting to speculation, the examiner must state why this is the case.  If the requested opinions require an in-person examination of the Veteran, one must be scheduled.

3.  Forward the claims file to an appropriate VA examiner for an opinion regarding the nature and etiology of the Veteran's sleep apnea.  Following a review of the claims file, the examiner must address the following questions:

a.  Is it at least as likely as not (50 percent or greater probability) that obstructive sleep apnea is caused by the Veteran's diabetes mellitus type II?

b.  Is it at least as likely as not (50 percent or greater probability) that obstructive sleep apnea is aggravated by the Veteran's diabetes mellitus type II?

c.  Is it at least as likely as not (50 percent or greater probability) that obstructive sleep apnea is caused by the Veteran's PTSD?

d.  Is it at least as likely as not (50 percent or greater probability) that obstructive sleep apnea is aggravated by the Veteran's PTSD?

Note: In addressing questions (c) and (d), the examiner should comment on the literature submitted by the Veteran's representative: Obstructive Sleep Apnea and Posttraumatic Stress Disorder among OEF/OIF/OND Veterans.  J Clin Sleep Med 2015;11(5):513-518.

e.  Is it at least as likely as not (50 percent or greater probability) that obstructive sleep apnea is caused by the Veteran's scoliosis?

f.  Is it at least as likely as not (50 percent or greater probability) that obstructive sleep apnea is aggravated by the Veteran's scoliosis?

Note: In addressing questions (e) and (f), the examiner should comment on the literature submitted by the Veteran's representative: Sleep Disordered Breathing in Chronic Spinal Cord Injury.  J Clin Sleep Med 2014;10(1):65-72.

The term "aggravated" in the above context refers to a permanent worsening of the underlying skin disability, as contrasted to a temporary increase or flare-up in the underlying disability with a return to a baseline level of symptomatology.

The examiner must acknowledge that, as a legal matter, and irrespective of any medical findings, the Veteran has diabetes mellitus type II.  However, the examiner may discuss the severity of the Veteran's diabetes in forming the requested opinions.

The examiner is asked to provide a complete explanation for all opinions rendered, citing to the medical record when necessary to support the conclusion reached.  If an opinion cannot be provided without resorting to speculation, the examiner must state why this is the case.  If the requested opinions require an in-person examination of the Veteran, one must be scheduled.

4.  Following completion of the above, readjudicate the Veteran's claims for an increased rating for PTSD, service connection for a skin disorder of the arms and face, service connection for a skin disorder of the back, service connection for a TBI, service connection for a respiratory disability, and entitlement to a TDIU.  If any claim is not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case and allow them an appropriate time to respond.  Then return the matter to the Board for further adjudication, if necessary.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


